            Case 19-00965 Doc 47-2 Filed 09/03/19 Entered 09/03/19 14:02:59       Desc
                          Supplement Post-Petition Account Ledger Page 1 of 3
DATE: 9/03/19 TIME: 10:30 AM             SYMPHONY MEADOWS HOA                             Page: 1

                                        FINANCIAL TRANSACTIONS - 09/03/19

364 MINUET CIRCLE
JOHN MARCH
Unit ID: 364007
PREPAID BAL:    0.00
 DATE     PAYMT AMT        CHECK # DEP DT   CODE    N/A     DESCRIPTION     AMOUNT        BALANCE
120116                 EXPENSE ADJ        A1              ASSESSMENT             19.50       19.50
120516            0.02    12368391 120516 A1              ASSESSMENT             (0.02)      19.48
______
010117                  APPLY CHARGES       A1            ASSESSMENT             20.00       39.48
011717                  EXPENSE ADJ         01            Late Fees              10.00       49.48
______
020117                  APPLY CHARGES       A1            ASSESSMENT             20.00       69.48
021517                  EXPENSE ADJ         01            Late Fees              10.00       79.48
______
030117                  APPLY CHARGES       A1            ASSESSMENT             20.00       99.48
031517                  EXPENSE ADJ         01            Late Fees              10.00      109.48
______
040117                  APPLY CHARGES      A1             ASSESSMENT              20.00     129.48
042517         119.48           694 042517 A1             ASSESSMENT            (99.48)      10.00
042517                                     01             Late Fees             (20.00)
______
050117                  APPLY CHARGES       A1            ASSESSMENT             20.00       30.00
______
041717                  EXPENSE ADJ         01            Late Fees              10.00       40.00
______
051517                  EXPENSE ADJ         01            Late Fees              10.00       50.00
______
060117                  APPLY CHARGES       A1            ASSESSMENT             20.00       70.00
______
070117                  APPLY CHARGES       A1            ASSESSMENT             20.00       90.00
______
080117                  APPLY CHARGES       A1            ASSESSMENT             20.00      110.00
081517                  EXPENSE ADJ         01            Late Fees              10.00      120.00
______
090117                  APPLY CHARGES       A1            ASSESSMENT             20.00      140.00
091517                  EXPENSE ADJ         01            Late Fees              10.00      150.00
______
100117                  APPLY CHARGES       A1            ASSESSMENT             20.00      170.00
101617                  EXPENSE ADJ         01            Late Fees              10.00      180.00
______
110117                  APPLY CHARGES       A1            ASSESSMENT             20.00      200.00
111517                  EXPENSE ADJ         01            Late Fees              10.00      210.00
______
120117                  APPLY CHARGES       A1            ASSESSMENT             20.00      230.00
            Case 19-00965 Doc 47-2 Filed 09/03/19 Entered 09/03/19 14:02:59       Desc
                          Supplement Post-Petition Account Ledger Page 2 of 3
DATE: 9/03/19 TIME: 10:30 AM             SYMPHONY MEADOWS HOA                             Page: 2

                                        FINANCIAL TRANSACTIONS - 09/03/19

364 MINUET CIRCLE
JOHN MARCH
Unit ID: 364007
PREPAID BAL:    0.00
 DATE     PAYMT AMT        CHECK # DEP DT   CODE    N/A      DESCRIPTION    AMOUNT        BALANCE
121517                  EXPENSE ADJ         01            Late Fees              10.00      240.00
______
010118                  APPLY CHARGES       A1            ASSESSMENT             20.00      260.00
011618                  EXPENSE ADJ         01            Late Fees              10.00      270.00
______
020118                  APPLY CHARGES       A1            ASSESSMENT             20.00      290.00
______
030118                  APPLY CHARGES      A1             ASSESSMENT           20.00        310.00
032418         370.00     CC4161699 032418 A1             ASSESSMENT        (220.00)        (60.00)
032418                                     01             Late Fees          (90.00)
032418                                     PP             Credit-Prepaid     (60.00)
031518                  EXPENSE ADJ        01             Late Fees            10.00        (50.00)
______
040118                  APPLY CHARGES       A1            ASSESSMENT             20.00      (30.00)
______
033118                  APPLY PREPAYMNT     A1            ASSESSMENT            (20.00)     (30.00)
033118                                      01            Late Fees             (10.00)     (30.00)
______
050118                  APPLY CHARGES       A1            ASSESSMENT             20.00      (10.00)
______
043018                  APPLY PREPAYMNT     A1            ASSESSMENT            (20.00)     (10.00)
______
060118                  APPLY CHARGES       A1            ASSESSMENT             20.00       10.00
______
053118                  APPLY PREPAYMNT     A1            ASSESSMENT            (10.00)      10.00
______
070118                  APPLY CHARGES       A1            ASSESSMENT             20.00       30.00
071618                  EXPENSE ADJ         01            Late Fees              10.00       40.00
______
080118                  APPLY CHARGES       A1            ASSESSMENT             20.00       60.00
081518                  EXPENSE ADJ         01            Late Fees              10.00       70.00
______
090118                  APPLY CHARGES       A1            ASSESSMENT             20.00       90.00
091718                  EXPENSE ADJ         01            Late Fees              10.00      100.00
______
100118                  APPLY CHARGES       A1            ASSESSMENT             20.00      120.00
______
110118                  APPLY CHARGES       A1            ASSESSMENT             20.00      140.00
______
            Case 19-00965 Doc 47-2 Filed 09/03/19 Entered 09/03/19 14:02:59       Desc
                          Supplement Post-Petition Account Ledger Page 3 of 3
DATE: 9/03/19 TIME: 10:30 AM             SYMPHONY MEADOWS HOA                             Page: 3

                                       FINANCIAL TRANSACTIONS - 09/03/19

364 MINUET CIRCLE
JOHN MARCH
Unit ID: 364007
PREPAID BAL:    0.00
 DATE     PAYMT AMT       CHECK # DEP DT   CODE    N/A     DESCRIPTION     AMOUNT         BALANCE
120118                 APPLY CHARGES       A1            ASSESSMENT              20.00      160.00
______
111518                 EXPENSE ADJ         01            Late Fees               10.00      170.00
______
010119               APPLY CHARGES     A1                ASSESSMENT               20.00     190.00
010319          80.00 CC4706428 010319 A1                ASSESSMENT             (80.00)     110.00
______
020119                 APPLY CHARGES       A1            ASSESSMENT              20.00      130.00
021519                 EXPENSE ADJ         01            Late Fees               10.00      140.00
______
030119                 APPLY CHARGES       A1            ASSESSMENT              20.00      160.00
031519                 EXPENSE ADJ         01            Late Fees               10.00      170.00
______
040119                 APPLY CHARGES       A1            ASSESSMENT              20.00      190.00
041519                 EXPENSE ADJ         01            Late Fees               10.00      200.00
______
050119               APPLY CHARGES         A1            ASSESSMENT              20.00      220.00
051719               EXPENSE ADJ           07            Misc. Charges           75.00      295.00
051719   DELINQ. TURNOVER FEE
051519               EXPENSE ADJ           01            Late Fees               10.00      305.00
______
060119                APPLY CHARGES      A1              ASSESSMENT              20.00      325.00
060519                EXPENSE ADJ        05              Attorney Fees          106.00      431.00
060519   LEGAL-5/22 PREP OF COLLECTION LETTER
061719                EXPENSE ADJ        01              Late Fees               10.00      441.00
______
070119                 APPLY CHARGES       A1            ASSESSMENT              20.00      461.00
071519                 EXPENSE ADJ         01            Late Fees               10.00      471.00
______
080119                APPLY CHARGES     A1           ASSESSMENT                  20.00      491.00
081619                EXPENSE ADJ       05           Attorney Fees              238.50      729.50
081619   LEGAL-8/1 BANKRUPTCY SEARCH, PREP OF LETTER
081619   TO MANAGEMENT REGARDING BANKRUPTCY

             ACCOUNT BALANCE                                $ 729.50
                    - PRE-PETITION BALANCE                  $ 110.00-
                          = POST BALANCE                    $ 619.50
             + 8/2019 LATE FEE                              $ 10.00
             + 9/1/19 ASSESSMENT                            $ 20.00
             + LEGAL MOTION TO MODIFY STAY                  $ 772.00
             + LEGAL FILING FEE                             $ 181.00
                                         TOTAL              $ 1,602.50
